Citation Nr: 0630014	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for leg disorder.

5.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.

In June 2005, the veteran presented testimony before the 
undersigned Veterans' Law Judge.

The issues of entitlement to service connection for a back 
disorder, bilateral pes planus, a leg disorder, and coronary 
artery disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has tinnitus that began during his period of 
service.




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that  he experiences tinnitus that began 
manifesting itself during his period of active service.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The veteran 
was exposed to acoustic trauma in service such that the RO 
held that service connection for bilateral hearing loss was 
warranted in a June 2004 rating action.  The veteran alleges 
the same acoustic trauma that resulted in his service-
connected bilateral hearing loss has also resulted in his 
current tinnitus.

In May 2004,  the veteran was afforded a VA examination in 
order to determine the etiology of his tinnitus.  The 
examiner noted periodic complaints of bad bilateral tinnitus 
since the veteran's period of service.  The examiner opined 
that due to the veteran's noise exposure in service, it was 
as likely as not that his bilateral hearing loss originated 
in service.  The examiner also opined that because the 
veteran reported periodic tinnitus, it was less likely than 
not that it was related to service.  Notwithstanding, the 
veteran testified that he has experienced tinnitus since his 
discharge from service.  In Charles v. Principi, 16 Vet. App. 
370, 374-375 (200), the Court specifically held that tinnitus 
is a condition that is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, 
the veteran's testimony is evidence of continuity of symptoms 
pertaining to tinnitus from service until the present time.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given that the veteran suffered sufficient noise exposure in 
service such as to warrant a grant of service connection for 
bilateral hearing loss, the Board finds that it is entirely 
credible that the veteran was exposed to acoustic trauma in 
service that resulted in tinnitus.  The evidence of record 
raises a doubt which must be resolved in his favor; 
therefore, service connection for tinnitus is granted.


ORDER


Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Additionally, the Board finds that the veteran's claims for 
service connection for a low back disorder, bilateral pes 
planus, and a leg disorder require additional evidentiary 
development.  The veteran's April 1965 pre-induction physical 
noted bilateral pes planus.  Subsequent service medical 
records also documented a history of low back, leg and knee 
pain prior to the veteran's entry into service.  The veteran 
testified in June 2005 that although his low back, bilateral 
pes planus, and leg disorders pre-existed his entry into 
service, they were aggravated by prolonged standing and 
marching in service.   In light of the veteran's testimony 
and the medical evidence of record, the Board finds that a 
medical opinion is necessary to make a decision on the claim.

As to the veteran's claim for service connection for coronary 
artery disease, service medical records document complaints 
of chest and heart pain in 1965.  In 2003, the veteran was 
diagnosed as having a heart disorder and noted to have a 
longstanding history of hypertension.  The Board finds that a 
medical opinion would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
low back disorder, bilateral pes planus, 
and leg disorder found to be present.  
The claims folder should be made 
available to the examiner.  All indicated 
testing or laboratory work should be 
accomplished.  The examiner should 
provide opinions as to whether the 
veteran is currently experiencing a low 
back disorder, bilateral pes planus, 
and/or a leg disorder.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that any present low back disorder, 
bilateral pes planus, and leg disorder is 
either related to service or aggravated 
during his period of military service.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any heart disorder 
found to be present.  The claims folder 
should be made available to the examiner.  
All indicated testing or laboratory work 
should be accomplished.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
present heart disorder is either related 
to service or aggravated during his 
period of military service.  

4.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


